.,
     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 ofl   iI I
                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                              JUDGMENT IN A CRIMINAL CASE
                                     v.                                         (For Offenses Committed On or After November 1, 1987)


                       Juan Carlos Solano-Quintana                              Case Number: 3:20-mj-20345

                                                                                Chandra Lei
                                                                                Defendant's Attorne


     REGISTRATION NO. 94364298
     THE DEFENDANT:                                                                                                FEB 2 0 2020
      [gJ pleaded guilty to count(s) _.:l~o~f~C::<o:ii:m~p~l~aiE:nt'..__ _ _ _ _ _ _ _ _+------1~~ffifj';i,i:j:· •@Sffi~-~ Hi'
                                                                                                               0


      D was found guilty to count(s)                                              SOIJTH!oH N D1s·(H1C1 "op CALIFOF1NIA

        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                   Nature of Offense                                                           Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

      D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      D Count(s)':'-_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                          IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     .  .
     1mpnsone dfior a term o f :. 1
                                                        I /\
                                  ( '111 t' r:c,::,,, <i)
                          '\,I     .             I ·
                                  /C:\ TIME SERVED                            • ________ days
      [gJ Assessment: $10 WAIVED                      [gJ Fine: WAIVED
      [gJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, February 20, 2020
                                                                              Date of Imposition of Sentence


     Received - - - - - - - - -
                   DUSM
                                                                              niilcJt.LocK
                                                                              UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                   3 :20-mj-20345
